DETAILED ACTION
	In response to the Office Action mailed 03/21/2022, the RCE was received 06/20/2022:
Claim 1 was amended.
Claims 4 and 5 were cancelled.
Claims 8-10 are new.
Claims 1-3 and 6-10 are pending.
Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0206183 (Tanaka).
Regarding claim 1, the best prior art, US 2011/0206183 (Tanaka), disclose a radiographic imaging apparatus comprising: 
a table on which a subject is placed (25); 
an imager configured to irradiate the subject placed on the table with radiation (10) and detect the radiation transmitted through the subject to image the subject (20); 
a moving mechanism configured to change a relative position between the table and the imager [0025]; 
an image generator configured to generate a plurality of first images obtained by imaging the subject in such a manner as to include common regions between the plurality of first images while the relative position between the table and the imager is changed by the moving mechanism (Fig. 3B), and a plurality of second images obtained by imaging the subject while the relative position between the table and the imager is changed by the moving mechanism (Fig. 3C); and 
an image processor configured to align the common regions between the plurality of first images, generate a plurality of corrected images in which corrections have been made to reduce noise for the common regions based on the common regions, which have been aligned, between the plurality of first images, and generate a difference long image based on an image obtained by splicing the plurality of corrected images and an image obtained by splicing the plurality of second images or generate a difference long image by splicing images obtained by subtracting the plurality of corrected images from the plurality of second images (Fig. 3A-3D, [0003], [0046]).
The prior art of record fail to teach the details of generate a plurality of corrected images consisting of the common regions in which corrections have been made to reduce noise for the common regions based on the common regions.  Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2, 3, and 6-10 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884